Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
2. This action is response to amendments filed on 04/08/2022; claims 1-20 are pending. 
                                   Response to arguments
3. The IDS filed on 04/08/2022 is considered.
4. Applicant's arguments with respect to Giust does not describe a central service registry are not persuasive. Giust teaches the platform registry (a central service registry) maintains list of registered MEC platforms with associated set of services and applications those are authorized to be exposed: (Giust [0089]). So ideally, Giust’s platform registry satisfies similar the requirements of claimed a central service registry.
5. Applicant’s arguments with respect to “…In Giust, registries are included in the EC host and not an EC management entity. Giust simply does not describe an EC management entity storing information in a central service registry” are not persuasive. It notes that the claim language does not directly recite ‘registries included in an EC management entity’. And furthermore, Giust teaches the platform registry (a central service registry) maintains set of available services and applications associated registered MEC platforms (Giust [0089]). Because the claim language does not clearly define whether EC management entity and a central service registry are different or the same, so they are could be the same. So ideally, Giust’s teaching reads on ‘EC management entity storing information in a central service registry’.

                               Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. 20050273668) in view of Giust et al. (U.S. 20210144057) 
Regarding claim 1:

A method for managing services in an Edge Computing (EC) system (edge computing system: Manning, figure 2, [0011]; [0037]), comprising at least a first EC host (EC nodes: Manning, figure 2, [0011]; [0037]) and an EC management entity configured to control said first EC host to instantiate EC applications using one or more services (MEC component 254 (EC management entity) includes at least monitoring, management tool and utility and helper services. The MEC component 254 is responsible in the EC system for bootstrapping the EC node and its MEC component 254 into the EC system: Manning: [0040]-[0041]).
However, Manning does not explicitly teach EC management entity performing obtaining service information associated with at least a first service 
for use by an EC platform in an EC host or an EC application in the EC host.
In similar art, Giust teaches MEC platform 508 of tenant (EC host) sends registration request includes a list of other tenants’ platforms that authorized to access the MEC platform 508. The list also includes the set of services and applications (service information) that can be exposed to other MEC platforms (see, Giust [0088]); 
storing the service information in a central service registry of the EC system: (the platform registry (a central service registry) maintains list of registered MEC platforms with associated set of services and applications those are authorized to be exposed: Giust [0089]); and 
storing availability information associated with said first service in the central service registry: (the platform registry (a central service registry) maintains set of available services and applications associated registered MEC platforms: Giust [0089]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Giust’s ideas into Manning’s system in order to provide an effective multi-access edge computing system. (see, Giust [0003]).
Regarding claim 2:
In addition to the rejection claim 1, Manning-Giust further teaches receiving service information from a first EC platform of the first EC host, in which said first service is locally available to the first EC host: (the MEC platform may be configured to offering an environment where the MEC applications can discover, advertise, consume and/or offer MEC services, including, when supported, MEC services available via other platforms: [0043]-[0044]).
Regarding claim 3:
In addition to the rejection claim 1, Manning-Giust further teaches availability information includes address information identifying one or more EC platforms in which said first service is locally available: (each MEC administrator must provision its own system with appropriate configuration parameters that indicate the identifier(s) and/or address(es) of the respective other MEC platform(s) (e.g., its (their) URI(s) and IP addresses). The MEC applications and MEC services are installed on the MEC stack and locally available on the MEC stack: Giust [0050]; [0064]).
Regarding claim 4:
In addition to the rejection claim 1, Manning-Giust further teaches the central service registry is provided with an interface to a further EC management entity of a further EC system, for providing the further EC system access to the central service registry: (a number of interfaces to allow direct communication between the MEC systems that belong to different tenant domains. The physical infrastructure connects to number of stacks (EC systems): Giust; figure 2; [0050] [0020]).
Regarding claim 5:
In addition to the rejection claim 1, Manning-Giust further teaches the central service registry is provided with an interface to a local service registry in at least the first EC, for providing access to the central service registry: (the platform registry (a central service registry) connects to MEC platform manager (a local service registry): Giust figure 2, items 210, 206, figure 3, item 306, 318).
Regarding claim 7:
In addition to the rejection claim 1, Manning-Giust further teaches storing policy information associated with the first service in the central service registry, identifying usage rights associated with said first service: (a method for operating a multi-access edge computing (MEC) system includes establishing, between two or more MEC providers, an agreement that defines mutual access policies that specify which MEC platforms and which MEC applications and/or services running on the MEC platforms are allowed to be exposed among each other and/or to other tenants: Giust, abstract).
Regarding claim 8:
In addition to the rejection claim 7, Manning-Giust further teaches said policy information defines a rule of right to use said first service in relation to an EC application provider: (an agreement that defines mutual access policies that specify which MEC platforms and which MEC applications and/or services running on the MEC platforms are allowed to be exposed among each other and/or to other tenants/stacks (an EC application provider): Giust, abstract; [0052]).
Regarding claim 9:
In addition to the rejection claim 4, Manning-Giust further teaches transmitting a service availability update message to the further EC system: (sending response with available services: Giust [0094]-[0095]).
Regarding claim 10:
In addition to the rejection claim 4, Manning-Giust further teaches receiving a service availability update message from the further EC system, associated with a second service: (sending response with available services: Giust [0094]-[0095]);
updating the central service registry with service information associated with the second service: (after receiving the list of services and applications available through other platforms, a requesting platform updates its service registry: Giust [0095]).
Regarding claim 11:
An Edge Computing (EC) management entity of an EC system (edge computing system: Manning, figure 2, [0011]; [0037]), which system includes at least a first EC host (EC nodes: Manning, figure 2, [0011]; [0037]), the EC management entity comprising control circuitry configured to control said first EC host to instantiate EC applications using one or more services (MEC component 254 (EC management entity) includes at least monitoring, management tool and utility and helper services. The MEC component 254 is responsible in the EC system for bootstrapping the EC node and its MEC component 254 into the EC system: Manning: [0040]-[0041]).
However, Manning does not explicitly teach EC management entity performing obtain service information associated with at least a first service for use by an EC platform in an EC host or an EC application in the EC host.
In similar art, Giust teaches MEC platform 508 of tenant (EC host) sends registration request includes a list of other tenants’ platforms that authorized to access the MEC platform 508. The list also includes the set of services and applications (service information) that can be exposed to other MEC platforms (see, Giust [0088]); 
store the service information in a central service registry of the EC system (the platform registry (a central service registry) maintains list of registered MEC platforms with associated set of services and applications those are authorized to be exposed: Giust [0089]); and 
store availability information associated with said first service in the central service registry: (the platform registry (a central service registry) maintains set of available services and applications associated registered MEC platforms: Giust [0089]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Giust’s ideas into Manning’s system in order to provide an effective multi-access edge computing system. (see, Giust [0003]).
Regarding claim 12:
In addition to the rejection claim 11, Manning-Giust further teaches receiving service information from a first EC platform of the first EC host, in which said first service is locally available to the first EC host: (the MEC platform may be configured to offering an environment where the MEC applications can discover, advertise, consume and/or offer MEC services, including, when supported, MEC services available via other platforms: [0043]-[0044]).
Regarding claim 13:
In addition to the rejection claim 12, Manning-Giust further teaches availability information includes address information identifying one or more EC platforms in which said first service is locally available: (each MEC administrator must provision its own system with appropriate configuration parameters that indicate the identifier(s) and/or address(es) of the respective other MEC platform(s) (e.g., its (their) URI(s) and IP addresses). The MEC applications and MEC services are installed on the MEC stack and locally available on the MEC stack: Giust [0050]; [0064]).
Regarding claim 14:
In addition to the rejection claim 11, Manning-Giust further teaches the central service registry is provided with an interface to a further EC management entity of a further EC system, for providing the further EC system access to the central service registry: (a number of interfaces to allow direct communication between the MEC systems that belong to different tenant domains. the physical infrastructure connects to number of stacks (EC systems): Giust; figure 2; [0050] [0020]).
Regarding claim 15:
In addition to the rejection claim 11, Manning-Giust further teaches the central service registry is provided with an interface to a local service registry in at least the first EC, for providing access to the central service registry: (the platform registry (a central service registry) connects to MEC platform manager (a local service registry): Giust figure 2, items 210, 206, figure 3, item 306, 318).
Regarding claim 17:
In addition to the rejection claim 11, Manning-Giust further teaches storing policy information associated with the first service in the central service registry, identifying usage rights associated with said first service: (a method for operating a multi-access edge computing (MEC) system includes establishing, between two or more MEC providers, an agreement that defines mutual access policies that specify which MEC platforms and which MEC applications and/or services running on the MEC platforms are allowed to be exposed among each other and/or to other tenants: Giust, abstract).
Regarding claim 18:
In addition to the rejection claim 17, Manning-Giust further teaches said policy information defines a rule of right to use said first service in relation to an EC application provider: (an agreement that defines mutual access policies that specify which MEC platforms and which MEC applications and/or services running on the MEC platforms are allowed to be exposed among each other and/or to other tenants/stacks (an EC application provider): Giust, abstract; [0052]).
Regarding claim 19:
In addition to the rejection claim 14, Manning-Giust further teaches transmitting a service availability update message to the further EC system: (sending response with available services: Giust [0094]-[0095]).
Regarding claim 20:
In addition to the rejection claim 14, Giust-Jeuk further teaches receiving a service availability update message from the further EC system, associated with a second service: (sending response with available services: Giust [0094]-[0095]);
updating the central service registry with service information associated with the second service: (after receiving the list of services and applications available through other platforms , a requesting platform updates its service registry: Giust [0095]).
7. Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manning-Giust in view of Kim et al. (U.S. 20110238963).
Regarding claim 6:
Manning-Giust discloses the invention substantially as disclosed in claim 5, but does not explicitly teach mirroring information in the central service registry with a local service registry.
In similar art, Kim teaches copping data from central registry to local registry, (see, Kim [0023]; [0065]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim’s ideas into Manning-Giust’s system in order to save resources and development time by implying Kim’s ideas into Manning-Giust’s system.
Regarding claim 16:
Manning-Giust discloses the invention substantially as disclosed in claim 15, but does not explicitly teach mirroring information in the central service registry with a local service registry.
In similar art, Kim teaches copping data from central registry to local registry, (see, Kim [0023]; [0065]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim’s ideas into Manning-Giust’s system in order to save resources and development time by implying Kim’s ideas into Manning-Giust’s system.

                                                   Conclusions
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452